On petition for rehearing.
Nriissun, J.
On petition of the respondents herein, a rehearing was ordered. At such rehearing the case was fully reargued by counsel. Wo have given the whole matter further and careful consideration, but we can see no reason for receding from our original opinion. Therefore, the order heretofore entered reversing the judgments of the trial court and dismissing the actions will stand.
Bieuzeul, Christian son, and Johnson, JJ., concur.
Bronson, Ch. J. (dissenting). I adhere to the dissent heretofore filed.